Per Curiam.
On June 27, 1967, defendant was sentenced to a term of 5-1/2 to 15 years imprisonment, having been found guilty by a jury of armed robbery contrary to CLS 1961, § 750.529 (Stat Ann 1969 Cum Supp § 28.797). The claim of appeal raises a single contention, i.e., that the sentence is invalid because the minimum exceeds one-half of the maximum contrary to PA 1905, No 184. A motion to affirm has been filed on the ground that defendant’s claim that the sentence of 5-1/2 to 15 years in prison is improper under the provisions of *674PA 1905, No 184, § 3 is lacking in merit* for the reason that the statute has been superseded by the present statute, CLS 1961, § 769.9 (Stat Ann 1969 Cum Supp § 28.1081), and further that the sentence of 5-1/2 to 15 years for armed robbery was proper and cannot be disturbed. People v. Pate (1965), 2 Mich App 66.
We find that the question presented is unsubstantial and requires no formal argument or submission.
Affirmed.

 Obviously, the 5-1/2-year minimum sentence is less than one-half of the 15-year maximum, so that the sentence would not be improper oven under the old statute.